Citation Nr: 1211503	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated and received in May 2008, the Veteran requested a hearing before a Veterans Law Judge of the Board at the local RO.  In June 2008, the Veteran waived his right to an in-person hearing, and indicated he desired a videoconference hearing at the RO before a Veterans Law Judge of the Board.  By a letter dated in October 2009, the Veteran was advised that he had been scheduled for a hearing in November 2009 at the local RO before a Veterans Law Judge of the Board.  The October 2009 VA hearing notice letter was returned to VA later that same month as undeliverable.  

In reviewing the record, the Board notes that the October 2009 VA hearing notice letter was sent to the Veteran at an address other than his most recent address of record.  As such, due process requires that the Veteran again be scheduled for a videoconference hearing at the RO before a Veterans Law Judge of the Board, unless otherwise indicated, with notice sent to his most recent address of record.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board, unless otherwise indicated, with notice sent to his most recent address of record.  A copy of the VA hearing notice letter must be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




